FILE COPY




 In the Interest of K.A.H and
K.J.M.H., ChildrenAppellant/s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 2, 2013

                                    No. 04-13-00154-CV

               IN THE INTEREST OF K.A.H AND K.J.M.H., CHILDREN,

                    From the County Court at Law, Kendall County, Texas
                               Trial Court No. 08-0117CCL
                       The Honorable Cathy O. Morris, Judge Presiding


                                      ORDER

       This is an accelerated appeal. Appellant’s motion for extension of time is GRANTED and
appellant is ORDERED to file her brief on or before May 23, 2013. Because this is an
accelerated appeal, NO FURTHER EXTENSIONS WILL BE GRANTED.


                                                  kaa

                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of May, 2013.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court